UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 02-7029



KENNETH WAYNE WOODFIN,

                                               Petitioner - Appellant,

          versus


RONALD   ANGELONE,     Director   Department   of
Corrections,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-01-824-3)


Submitted:   September 19, 2002         Decided:    September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Woodfin, Appellant Pro Se.     Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Wayne Woodfin seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and the magistrate judge’s

opinion and conclude on the reasoning of the magistrate judge that

Woodfin has not made a substantial showing of the denial of a

constitutional right.*   See Woodfin v. Angelone, No. CA-01-824-3

(E.D. Va. June 11, 2002).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.    See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
        This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties.   28 U.S.C. § 636(c)
(2000).


                                2